NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  07-JUN-2021
                                                  07:53 AM
                                                  Dkt. 135 MO
               NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                          CAAP-XX-XXXXXXX
             STATE OF HAWAI#I, Plaintiff-Appellant, v.
  WILLIAM M. GILROY, also known as William of the Family Gilroy,
William Michael Gilroy, Jr., William Michael Gilroy, W.M. Gilroy,
        and William Michael Gilroy, Jr., Defendant-Appellee

                                     AND

                          CAAP-XX-XXXXXXX
      STATE OF HAWAI#I, Plaintiff-Appellee, and PAUL R. MOW,
     Real Party-in-Interest-Appellant, v. WILLIAM M. GILROY,
   also known as William of the Family Gilroy, William Michael
      Gilroy, Jr., William Michael Gilroy, W.M. Gilroy, and
         William Michael Gilroy, Jr., Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CASE NO. 3CPC-18-000893)


                          MEMORANDUM OPINION
       (By:    Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

           In this consolidated appeal, Plaintiff-Appellant State
of Hawai#i (State) and Real Party in Interest-Appellant Deputy
Attorney General Paul R. Mow (Mow) (collectively Appellants)1
appeal from the "Order Dismissing Charges Pursuant to Hawai#i
[sic] Revised Statutes § 704-406 and Releasing Defendant From the
Custody of the Director of Health" filed on January 30, 2020 and
the "Findings of Fact, Conclusions of Law, and Order Imposing
Rule 15 [Hawai#i Rules of the Circuit Courts] Sanctions Against


      1
         Mow filed a Notice of Appeal on February 18, 2020 in CAAP-XX-XXXXXXX
as the Real Party in Interest with respect to the order imposing sanctions.
This court consolidated the appeals under CAAP-XX-XXXXXXX.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


[Mow]" (Sanction Order) filed on May 22, 2019, in the Circuit
Court of the Third Circuit (Circuit Court).2
          On appeal, Appellants contend that the Circuit Court:
(1) erred by setting and holding a hearing on a motion to stay
filed by pro se Defendant-Appellee William M. Gilroy (Gilroy)3
while the proceedings were suspended; (2) erred in finding Mow
violated Rules of the Circuit Courts of the State of Hawai#i
(RCCSH) Rule 15(b);4 (3) abused its discretion by sanctioning Mow
$500; (4) violated Mow's due process rights by increasing the
sanction from four hours of community service to $500 after Mow
exercised his right to a hearing; and (5) erred in making
Findings of Fact (FOFs) 15, 29, 50, 66, and 67.
          For the reasons set forth below, we vacate the Sanction
Order and remand for further proceedings.
                          I. Background
          On November 21, 2018, Gilroy was charged with 29 counts
of Unauthorized Practice of Law, in violation of Hawaii Revised
Statutes (HRS) §§ 605-14, 605-15, 605-17, and 702-204.
          On January 17, 2019, Gilroy failed to appear for his
arraignment and plea and the Circuit Court entered a bench
warrant for his arrest.5
          During a hearing on March 22, 2019, the State argued
there was more than sufficient reason to doubt Gilroy's fitness
to proceed and moved the Circuit Court for an examination


      2
          The Honorable Melvin H. Fujino presided.
      3
         On August 20, 2020, the appellate clerk filed a notice of default of
the answering brief, informing Gilroy that the time for filing his answering
brief expired. Although Gilroy sought relief from default and was given the
opportunity to file an answering brief, Gilroy again failed to file a timely
answering brief and the appellate clerk filed a second notice of default of
the answering brief.
      4
          RCCSH Rule 15(b) provides:

                   (b) Effect of failure to appear. An attorney who,
             without just cause, fails to appear when his case is before
             the court on a call or motion or on pre trial or trial, or
             unjustifiably fails to prepare for a presentation to the
             court necessitating a continuance, may be subject to such
             discipline as the court deems appropriate.
      5
         It appears that although Gilroy was physically present for the
arraignment and plea, he refused to state his name for the record.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


pursuant to HRS § 704-404 (Supp. 2016) to determine whether
Gilroy was fit to proceed. The Circuit Court granted the State's
request for an examination, set a hearing for May 30, 2019, and
entered an "Order Suspending Proceedings, for Examination of
[Gilroy] Under HRS Chapter 704 and for Transport" (Order
Suspending Proceedings).
          On March 28, 2019, Gilroy filed a "Motion to Stay
Execution of '[Order Suspending Proceedings]' Pending Appeal"
(Motion to Stay), which contained a handwritten notation that a
hearing was set for April 18, 2019 at 11:00 a.m. In this Motion
to Stay, Gilroy sought, inter alia,6 to stay the Order Suspending
Proceedings and his fitness examination pending an appeal to this
court.7
          On April 2, 2019, Gilroy filed seven documents, six of
which were notices of counterclaim for alleged damages. These
six documents did not indicate a hearing date. The last document
Gilroy filed on April 2, 2019 was a "Notice for 'Telephonic
Conference Call'" in which Gilroy appears to cite Hawai#i Rules
of Civil Procedure (HRCP) Rule 16.1(c)(1)8 to notify the State of
his appearance by telephone and demands the Circuit Court allow
him to appear by telephone for the April 18, 2019 hearing.
          On April 10, 2019, Gilroy filed three additional
documents which indicate a hearing on April 18, 2019 at
11:00 a.m. (April 10, 2019 documents).9




      6
         We recognize that Gilroy's submissions are often difficult to discern
and contain a fair amount of extraneous material.
      7
         On March 28, 2019, Gilroy had also filed a notice of appeal from the
Order Suspending Proceedings, which created appellate case no. CAAP-19-
0000421. Subsequently, on September 26, 2019, this court dismissed CAAP-19-
0000421 for lack of appellate jurisdiction.
      8
         Gilroy mistakenly cites to HRCP Rules although this case involves
criminal charges against Gilroy.
      9
         The April 10, 2019 documents are Gilroy's "Affidavit of Notice of
Fraud by Public Servants at Court of March 22, 2019 A.D." "Notice of Failure
of Competency of Deputy [Attorney General] to Provide Postage for Service of
Instruments" and "Counts 1-29 Jury Instructions".

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Thus, of the eleven documents filed by Gilroy between
March 28, 2019 and April 10, 2019, five appear to indicate a
hearing on April 18, 2019.
          During the April 18, 2019 hearing, Gilroy appeared in
person. Mow appeared by telephone and stated, "Your Honor, if
we're proceeding with the motion today I do believe I need to be
present. My understanding was today was a status. I was not
aware that it was a motion." The Circuit Court questioned Mow as
follows:
          THE COURT: How would you -- how did you think that this is
          a motion to stay -- ah, status when --
                Mr. Gilroy, you filed your motion on March 28, 2019;
          is that correct?

          MR. GILROY:     Yes.   Thank you.

          THE COURT: And then in your motion you have a Notice of
          Motion on page 24 of 24?

          MR. GILROY:     Yes.   Thank you.
          MR. MOW: Two things, Your Honor. First of all, I believe
          proceedings are suspended. Second --
          THE COURT:     Wait.   Wait, wait.

          MR. MOW:     -- I attempted to call your office --
          THE COURT: Wait. Hey, wait.
                So how did you think that you could appear by phone
          today? What notice or proof -- wait. What proof do you have
          that this was a status hearing and not a motion filed by Mr.
          Gilroy?
          MR. MOW: Your Honor, my recollection of the documents that
          was filed by Mr. Gilroy -- actually had said somewhere that
          it was in reference to a status by phone.

          THE COURT:     Where is that?       Where is that in the motion?
          MR. MOW: I don't have the doc -- I don't have the document
          in front of me, Your Honor. My apologies. We're in the
          process of moving.
          THE COURT:     Oh, so is that an excuse?
          MR. MOW: That's what I -- that's my recollection. It's not
          an excuse.

          THE COURT: I know but you calling in for one hearing that
          you don't even have the document in front of you?
          MR. MOW: No, Your Honor, I do not.           We're in the process of
          a move and --

          THE COURT: That's not one excuse. If you calling in for
          one hearing and you telling me you don't have the document
          in front of me -- in front of you, and you're making
          representation that there's a reference to stay.

                                          4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          MR. MOW: Your Honor, what happened was at the time that we
          received the motion, I looked at the -- at whatever it said.
          And at that time I made a call to your office just to
          confirm it. I also looked with JEFs and I did not see a
          motion set for hearing on the calendar. So my understanding
          was that it was a status.

          THE COURT:   Well you're wrong.

          Gilroy requested sanctions against Mow for failure to
appear and failure to respond to his Motion to Stay.
          The Circuit Court continued the hearing on Gilroy's
Motion to Stay until May 10, 2019 at 9:00 a.m. Further, at the
April 18, 2019 hearing, the Circuit Court addressed the
possibility of sanctions against Mow, stating:
          [THE COURT:] Mr. Mow, we're also going to have a rule --
          Circuit Court Rule 15 hearing if you want as to the Court
          having to continue this matter because, first of all, you
          didn't appear in person, you didn't get permission from the
          Court to appear by phone, and you acknowledge that you have
          receipt of Mr. Gilroy's motion yet you cannot -- you say you
          don't have the motion in front you. As an experienced
          attorney I find that hard to believe that you think that
          this is a status hearing, yet you cannot point out in the
          pleadings where this Court said it was a status. And even
          if a party said it's a status, unless you get permission
          from the Court or it's filed as a status, you cannot just
          assume that it's a status and then decide that you not going
          fly in from Honolulu, and call in on the day of the hearing.
                So we can have a Rule 15 as to why the Court have to
          continue this hearing and wasting the Court's time on the
          calendar today.

          MR. MOW: Well, Your Honor, as I stated before, I did make
          attempts to call your office –

          THE COURT: I don't care if you made attempts to call the
          office, it's not one excuse. Cause we only get one clerk
          and one bailiff and we were in jury trial, okay.
          MR. MOW: I understand, Your Honor.    You got to understand
          too that --
          THE COURT: No. No, you got to understand, if you want a
          Rule 15 hearing we can set it for the same day.

          MR. MOW: I'm just putting on my position for the record,
          Your Honor. The other part is of course --
          THE COURT:   It's a yes or no question.

          MR. MOW: -- the hearing set for today, there is no hearing
          set for today per JEFs.
          THE COURT: Well maybe that's what you want to use for your
          Rule 15. So we'll set the Rule 15 hearing. I'm assuming
          you want a Rule 15 hearing?

          MR. MOW: I don't wish a Rule 15 hearing, Your Honor. I'm
          asking just for the Court's consideration basically. We've
          attempted to respond to everything that Mr. Gilroy has filed

                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          in the past. We have a good record of doing that. We
          certainly had no intention of not filing a response to it if
          we believed that there was a hearing set for today. If
          there was, if it was our mistake and our misunderstanding
          that we didn't show up, I apologize for that of course. But
          there's never been an attempt by the State to not appear.

          THE COURT: Page 24 of the motion filed on March 28, 2019,
          says Notice of Motion and Certificate of Service. This
          document was also electronically filed. So I find it hard
          to believe that you even read this whole motion; you would
          have seen that. And on page 1 of 24, hearing, handwritten
          April 18, 11 a.m., 2019.
                Right, Mr. Gilroy?
          MR. GILROy [sic]:   That's correct.   Thank you.

          THE COURT: So you can either volunteer to do four hours of
          community service or we can have a Rule 15 hearing. Up to
          you. What you want to do, Mr. Mow?

          MR. MOW: Your Honor, I prefer to just have a continuance.
          But, you know, I'm totally expecting to do this motion, as I
          said, I put on the record my position, Your Honor.
          THE COURT: Okay. So we'll set the Rule 15 hearing because
          I don't hear you volunteering to do four hours of community
          service. So we'll have the Rule 15 hearing. I already
          stated the basis. And we'll hear that at the same time on
          9:00 on May 10th, at 2019 [sic].

(Emphases added).
          Subsequently, during the May 10, 2019 hearing, the
Circuit Court denied Gilroy's Motion to Stay before proceeding
with the RCCSH Rule 15 hearing against Mow. Mow testified he
received emails through the Judiciary Electronic Filing System
(JEFS) electronic notification when any motions were filed by
Gilroy. Sometime during the week of April 1, 2019, Mow reviewed
Gilroy's Motion to Stay but could not remember the precise day.
Mow testified that sometime in the afternoon on April 2, 2019, he
saw emails received through the JEFS electronic notification that
Gilroy filed additional motions.
          Mow then went into JEFS to download and review the
motions and saw that Gilroy's Notice for Telephonic Conference
Call had a date set for April 18, 2019. Mow testified he called
the Circuit Court to confirm that there "was in fact a hearing
that was approved by the Court, and whether because the case was
under suspension at that time whether we could do it
telephonically." Mow was unable to reach anyone at the Circuit
Court and left a voice mail message stating he received a notice


                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


about the April 18 hearing, was confused because the proceedings
had been suspended pursuant to the Order Suspending Proceedings,
and that he was not expecting further motions pending the
completion of the examination.
          Mow did not receive a call back and did not make any
other attempts to contact the Circuit Court for clarification.
Mow also testified that on April 2, there was nothing on the
events section of JEFS that a hearing was set for April 18.
However, on the day of the hearing, Mow saw that there was a
notation on JEFS for the April 18 hearing.
          Mow testified he did not intend to delay the
proceedings and that if he had received confirmation from the
Circuit Court that his presence in Kona was required, he would
have flown in from Honolulu.
          Mow further testified that in his twenty-two years as
an attorney, he had never seen a hearing set while proceedings
were suspended. Additionally, because Gilroy did not have an
attorney as a pro se defendant, Mow was unable to contact an
attorney about the filing and was unable to obtain confirmation
of the hearing. Mow also stated he had issues trusting the
hearing date provided by Gilroy because he was pro se and was
facing a fitness hearing.
          The Circuit Court then questioned Mow's preparation for
the hearing as follows:
          Q. Okay. And at the hearing on April 18, 2019, you called
          on the day of the hearing and on the record when you
          represented to this Court -- and it's all in the minutes. I
          going take notice of my own files and records, I'll just
          give you an opportunity to respond. You at that time said
          you thought it was a status hearing. And when I asked you,
          "Where does it say that in the motion," you represented on
          the April 18th, 2019, hearing that you didn't have the
          motion with you.

          A.   That is correct.
          Q. So wouldn't that be another reason we had to continue
          the case, because you didn't even have the motion, even if
          you thought it was a status hearing, to address it?

          A. Yeah, well specifically to that -- and, Your Honor, at
          the time when you had asked me whether I had the motion in
          front of me, I could not answer affirmatively to that. The
          reason is it was in a box, basically. We were moving our
          offices from 333 Queen Street to 707 Richards. I literally
          was working in an office that didn't have a desk or a phone.
          I called this Court on my own cell phone. I literally at

                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          that point --
          Q. Well that was a reason -- another reason the Court had
          to continue the hearing because you didn't even have your
          motion with you.
          A. Again, I didn't believe that it was going forward as a
          hearing. And if that's a mistaken belief --
          Q. Anything else you -- I don't know an attorney working 20
          years, call the court on one status -- think it's a status
          hearing and don't even have the motion in front of them. So
          when the Court addressed them questions, the response is, "I
          don't have my motion with me, I'm moving. We're in the
          process of moving." Is that -- that's not being prepared.
          Period.

          A. Again, in these particular circumstances, if proceedings
          are suspended and it doesn't fit the two grounds, I do not
          understand how a hearing can proceed.

          Q. But this is an opportunity at a hearing, as you know,
          for parties to raise issues. Whether or not you agree with
          them raising the issues, the fact is that the parties have
          an opportunity to have the Court address that. So you're
          not the decision-maker in that part as whether or not you
          think the hearing should go forward or not. That's all I
          hearing from you. And even when you call in, all you doing
          is saying, "I don't have the motion."

          A. Well again, I did point out that the hearing was -- I
          mean, the proceedings are suspended. I never heard --
          Q. We're not even -- we not even asking you about the
          substance of the motions. We just talking about the
          opportunity or vehicle or forum for parties to address
          matters before the Court.
          A. Well I'm not going to argue on that point. I can see
          your point.
          Q. Well then don't keep bringing it up.   Anything else you
          want to tell me?
          A.   No.

          Mow further clarified that he did not have the motion
in front of him for the April 18 hearing because he normally
would go onto JEFS to access the motion if needed. However, Mow
experienced connectivity issues and could not access the motion.
          The Circuit Court concluded,
          [THE COURT:] Regarding the motion filed by Mr. Gilroy on
          March 28, 2019, Mr. Mow admits that he did receive that
          motion or his office received the motion on March 28, 2019.
          The Court will find under Rule 15 of the Rules of Circuit
          Court that his calling in for the hearing, not filing an
          opposition, representing that he believed this was a status
          hearing, and not having the motion in front of him so that
          he could point out to the Court why he thought it was a
          status hearing; Court will find was -- which caused the
          continuance to today. And he was -- that he unjustifiable
          [sic] failed to prepare for presentation to the Court on

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          April 18th, 2019.
                What would you like to say, if anything, before I
          sanction you?

          MR. MOW: Your Honor, no, I don't. I think I've said
          everything I wanted to say. Thank you.

          THE COURT: Court impose a $500 fine.
                You can -- Counsel, you can prepare the order.
                Anything further?
          [Mow's counsel]:   Nothing, Your Honor.

                             II. Discussion

     A.   The Circuit Court Did Not Err By Having a Hearing
          on Gilroy's Motion to Stay
          Appellants contend that the Circuit Court erred in
holding a hearing while the proceedings were suspended. In
support of this contention, Appellants argue that in Mow's
twenty-two years as an attorney, he never encountered a situation
where the court scheduled a hearing on a motion while the
proceedings were stayed pursuant to HRS § 704-404(1). Appellants
assert that given Gilroy's status as a pro se defendant and where
Gilroy's fitness to proceed was an issue, Mow believed that the
hearing could not be held. Appellants also argue Gilroy's Motion
to Stay did not raise issues of bail or issues related to bond
under HRS Chapter 804, and thus did not fall within the
exceptions provided in HRS § 704-404(1).
          Appellants' arguments are apparently based on their
interpretation of HRS § 704-404(1) and therefore we review this
issue de novo. State v. Castillon, 144 Hawai#i 406, 411, 443
P.3d 98, 103 (2019) ("Statutory interpretation is a question of
law reviewable de novo.").
          The proceedings were suspended pursuant to HRS § 704-
404(1) which provides:
          Whenever there is reason to doubt the defendant's fitness to
          proceed, the court may immediately suspend all further
          proceedings in the prosecution; provided that for any
          defendant not subject to an order of commitment to a
          hospital for the purpose of the examination, neither the
          right to bail nor proceedings pursuant to chapter 804 shall
          be suspended. If a trial jury has been empanelled, it shall
          be discharged or retained at the discretion of the court.
          The discharge of the trial jury shall not be a bar to
          further prosecution.
(Emphasis added).
          Although Appellants argue that the April 18, 2019

                                     9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


hearing could not be scheduled after the proceedings were
suspended pursuant to HRS § 704-404(1), "it is well-settled that
courts have inherent equity, supervisory, and administrative
powers as well as inherent power to control the litigation
process before them." Enos v. Pac. Transfer & Warehouse, Inc.,
79 Hawai#i 452, 457, 903 P.2d 1273, 1278 (1995). The language in
HRS § 704-404(1) does not limit the court's authority to control
the litigation process. Additionally, regardless of the merits
or demerits of Gilroy's Motion to Stay or the issues raised
regarding Gilroy's fitness to proceed, Appellants assert an
incorrect reading of HRS § 704-404(1) in which they contend
essentially that the Circuit Court is precluded from holding
further hearings related to the Order Staying Proceedings itself,
such as a motion for reconsideration or, as in this case, a
motion to stay the Order Staying Proceedings.
           The Circuit Court did not err by scheduling and holding
a hearing on April 18, 2019 related to Gilroy's Motion to Stay.
     B.    The Circuit Court Erred By Proposing a Sanction Without
           a Hearing, or in the Alternative, to Set an RCCSH Rule
           15(b) Hearing
          Appellants argue that Mow did not violate RCCSH Rule
15(b) and that the Circuit Court abused its discretion by
imposing a $500 fine on Mow. The Appellants also challenge the
Circuit Court's FOFs 15, 29, 50, 66, and 67, asserting that these
findings misstate the evidence.10


     10
          The challenged FOFs state:

            15.   At a Status Conference scheduled by the Court and
                  heard on March 22, 2019, Mr. Mow appeared in person.
                  (Exhibit 2 - Doc 113)[.]
            . . . .

            29.   The Court asked him again if he wanted to do four
                  hours of community service of if he wanted a Rule 15
                  hearing. It was up to him. Mr. Mow replied he's just
                  expecting a continuance.
            . . . .

                                                                (continued...)

                                       10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           We do not reach those issues because we conclude the
RCCSH Rule 15(b) hearing before the Circuit Court was tainted by
the Circuit Court's initial proposition that Mow "voluntarily"
undertake community service for his purported misdeeds, or in the
alternative, the court would set an RCCSH Rule 15(b) hearing.
           Appellants argue that the Circuit Court violated Mow's
due process rights by increasing the sanction from four hours of
community service to $500 after Mow invoked his due process right
to a hearing. During the April 18, 2019 hearing, the Circuit
Court stated: "So you can either volunteer to do four hours of
community service or we can have a Rule 15 hearing. Up to you.
What you want to do, Mr. Mow?" Appellants argue that what the
Circuit Court offered was essentially a sentencing inclination.
We reject that analogy to a criminal sentence, but rather
conclude the Circuit Court undermined Mow's due process rights by
suggesting Mow could accept a sanction without a hearing, or in
the alternative, have a hearing on the alleged RCCSH Rule 15(b)
violation.
           We review questions regarding procedural due process de
novo, under the right or wrong standard. State v. Adam, 97
Hawai#i 475, 481, 40 P.3d 877, 883 (2002). Due process requires
prior notice and an opportunity to be heard at a meaningful time


     10
          (...continued)
               50.   Mr. Mow represented that he thought it was a "status"
                     hearing and he didn't have the Motion to Stay in front
                     of him. The Court asked Mr. Mow even if he thought
                     the hearing was a "status" hearing, his not having the
                     Motion to Stay in from of him at the April 18, 2019
                     hearing was another reason to have to continue the
                     hearing? Mr. Mow replied "yes" (Exhibit 2 - doc
                     153)[.]
              . . . .
              66.   Based on Mr. Kory Young's testimony, it appears Mr.
                    Mow received notice of the Demand for Constitutional
                    assistance of Counsel filed on March 4, 2019 at 1:53
                    PM.

              67.   Although Claimant's First Amended Motion to Dismiss
                    filed 12 minutes later on March 4, 2019 at 2:05 PM
                    (set for hearing on March 12, 2019), Mr. Mow testified
                    that he did not have notice of the motion.

                                        11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and in a meaningful manner for counsel charged with a violation
of RCCSH Rule 15. Id. at 482, 40 P.3d at 884. In Dubin, this
court held:
          With respect to [RCCSH] Rule 15(b), it expressly provides
          that the attorney's failure to appear must be "without just
          cause." Due process requires prior notice and a hearing so
          that an attorney charged with a violation of [RCCSH] Rule
          15(b) may prepare and have an opportunity to show that his
          failure to appear at the appointed time was not "without
          just cause."
In re Dubin, 9 Haw.App. 249, 261, 833 P.2d 85, 92 (1992).
Although the Circuit Court stated Mow would be "volunteering to
do four hours of community service[,]" the court's offer of
community service was clearly intended to be a sanction without a
hearing for Mow's alleged violation of RCCSH Rule 15.
          This case is analogous to Felton v. Dillard Univ.,
No. 03–30926, 2004 WL 2943283 at *1 (5th Cir. Dec. 21, 2004), in
which the Fifth Circuit Court of Appeals held that a federal
district court had abused its discretion by taking under
advisement a motion for sanctions against an attorney, while also
directing the attorney to perform 100 hours of community service.
Unlike here, the counsel in Felton performed the community
service. Id. However, the Fifth Circuit held that the district
court's method of meting out the sanction was an inherent abuse
of judicial discretion. Id. The Fifth Circuit Court first noted
that community service was a sanction. Id. Further, the court
explained that, "by ordering [counsel] to devote one hundred
hours of her time to community service, while inexplicably
denying that any sanction had been imposed, and later dismissing
the motion for sanctions precisely because the community service
had been completed, the district court did not reasonably
exercise its sanction power." Id. The Fifth Circuit concluded
that the district court erred by making "the question of whether
sanctions should be imposed contingent upon whether those very
sanctions [i.e. community service] had been completed." Id.
          This case is not exactly like Felton, but similar
concerns are at issue. Here, the Circuit Court undermined Mow's
due process rights by proposing that Mow "volunteer" for

                                   12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


community service (i.e., agree to a sanction without a hearing)
or in the alternative have an RCCSH Rule 15(b) hearing. Like
Felton, if Mow had agreed to the community service proposed by
the Circuit Court, no further action would have been taken on the
alleged RCCSH Rule 15(b) violation. The Circuit Court was wrong
to make the hearing on sanctions contingent on whether Mow
accepted an offer of sanctions without a hearing. As recognized
in Dubin, Mow had a due process right to a hearing. Once Mow
declined the Circuit Court's proposal of community service
without a hearing, the subsequent hearing before the Circuit
Court on the alleged RCCSH Rule 15(b) violation was tainted,
especially where the Circuit Court's sanction of $500 is quite
different from the previously proposed community service and
where there is no explanation by the Circuit Court for the
difference.
                         III. Conclusion
          For the foregoing reasons, we vacate the Circuit
Court's Sanction Order against Mow and remand the case for
another RCCSH Rule 15(b) hearing before a different judge.11
          DATED: Honolulu, Hawai#i, June 7, 2021.


On the briefs:                              /s/ Lisa M. Ginoza
                                            Chief Judge
Kevin K. Takata,
Paul R. Mow,                                /s/ Katherine G. Leonard
Deputy Attorneys General,                   Associate Judge
for Plaintiff-Appellant
(CAAP-XX-XXXXXXX)                           /s/ Keith K. Hiraoka
and for Real-Party-in-                      Associate Judge
Interest-Appellant
(CAAP-XX-XXXXXXX)




      11
           We note, in any event, that the Honorable Melvin H. Fujino has
retired.

                                       13